Case 21-80092-BSK      Doc 10    Filed 04/12/21 Entered 04/12/21 13:16:33         Desc Main
                                Document      Page 1 of 12




                  IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF NEBRASKA



   IN THE MATTER OF:                                       CASE NO. 21−80092−BSK
                                                               CHAPTER 11
   SUMMIT HOTELS LLC,

                 Debtor.                               MOTION FOR RELIEF FROM THE
                                                            AUTOMATIC STAY



          COMES NOW FNBC Bank ("Bank"), a secured creditor and party-in-interest

   in this bankruptcy case, by and through its undersigned counsel, and moves for

   relief from the automatic stay pursuant to 11 U.S.C. § 362(d)(1) and (2) for, among

   other reasons, the fact Bank is not being adequately protected, Summit Hotels LLC

   (“Debtor”) filed its petition in bad faith, and because Debtor does not have equity in

   its property and its property is not necessary for an effective reorganization. Bank

   requests relief from the automatic stay to permit it to continue with its non-judicial

   foreclosure of Debtor’s real property and personal property pursuant to applicable

   state law.

   I.     INTRODUCTION AND FACTUAL SUMMARY

          1.     Bank is a national banking association with its headquarters located

   in Ash Flat, Arkansas.

          2.     Debtor is a Nebraska limited liability company. Debtor owns and

   formerly operated the Sheraton Hotel located at 655 N. 108 Ave., Omaha,

   Nebraska (the “Hotel”).
Case 21-80092-BSK      Doc 10       Filed 04/12/21 Entered 04/12/21 13:16:33       Desc Main
                                   Document      Page 2 of 12




          3.     Bank and Debtor (among others) entered into a loan agreement

   dated December 21, 2017 (the “Loan Agreement”).

          4.     Pursuant     to     the   Loan   Agreement,     Bank    loaned    Debtor

   $7,500,000.00, and, on December 21, 2017, Debtor signed and delivered to

   Bank a promissory note in the original principal amount of $7,500,000.00 (the

   “Note”).

          5.     In order to secure its obligations owed to Bank, on December 21,

   2017, Debtor signed a deed of trust, security agreement and fixture filing in favor

   of Bank (the “Deed of Trust”), granting Bank a lien on, among other things, the

   real property commonly known as 655 N. 108 Ave., Omaha, Nebraska and all

   improvements and fixtures located thereon (the “Real Property”).                  Bank

   recorded the Deed of Trust in the office of the Register of Deeds of Douglas

   County, Nebraska on December 26, 2017 as Instrument # 2017103876.

          6.     In order to secure its obligations owed to Bank, on December 20,

   2017, Debtor signed a commercial security agreement in favor of Bank (the

   “Security Agreement”). Hereinafter, the Loan Agreement, Note, Deed of Trust,

   Security Agreement, and all other instruments and agreements which evidence,

   relate to, and/or secure Debtor's obligations owed to Bank shall collectively be

   referred to as the "Loan Documents".

          7.     Pursuant to the Security Agreement, Debtor granted Bank a

   security interest in essentially all of its personal property, including but not limited

   to all furniture, fixtures, equipment, inventory, accounts, and general intangibles
Case 21-80092-BSK      Doc 10    Filed 04/12/21 Entered 04/12/21 13:16:33          Desc Main
                                Document      Page 3 of 12




   (collectively, and together will all other personal property identified in the Security

   Agreement, the "Personal Property"; hereinafter the Personal Property and the

   Real Property may be referred to collectively as the “Collateral”).

          8.     Bank properly perfected its security interest in the Personal

   Property by filing a Uniform Commercial Code Financing Statement with the

   Nebraska Secretary of State on December 28, 2017, Filing No. 9917803685-3.

          9.     Debtor defaulted on its obligations owed to Bank pursuant to the

   Loan Documents by failing to make required payments to Bank when due, and

   on May 28, 2020 Debtor’s loan was 90 days delinquent. Debtor has not made a

   loan payment, or any payments for that matter, to Bank since March 3, 2020.

          10.    Debtor has not operated the Hotel since March 25, 2020.

          11.    Due to Debtor’s defaults, Bank began exercising its remedies. In

   particular: (a) pursuant to the Nebraska Trust Deeds Act, Bank commenced a

   non-judicial foreclosure process against the Real Property, and (b) pursuant to

   Article 9 of the Nebraska Uniform Commercial Code, Bank commenced a non-

   judicial liquidation process against the Personal Property.

          12.    The Bank’s foreclosure sales regarding both the Real Property and

   the Personal Property were scheduled for February 3, 2021 at 9:30 a.m.

          13.    At approximately 3:30 p.m. on February 2, 2021—on the eve of

   Bank’s foreclosure sales—Debtor filed its petition for relief herein.

          14.    As of February 2, 2021, Debtor owed Bank not less than

   $4,818,427.68 pursuant to the Loan Documents, which amount is comprised of
Case 21-80092-BSK      Doc 10    Filed 04/12/21 Entered 04/12/21 13:16:33          Desc Main
                                Document      Page 4 of 12




   the principal balance of $4,587,222.60, accrued interest of $197,566.07, late

   charges of $1,750.00, plus pre-petition attorneys’ fees and costs (collectively, the

   "Indebtedness").

   II.    BANK IS ENTITLED TO RELIEF FROM THE AUTOMATIC STAY FOR
          CAUSE, INCLUDING DEBTOR'S INABILITY TO ADEQUATELY
          PROTECT BANK’S INTERESTS AND DEBTOR’S BAD FAITH FILING
          OF ITS PETITION HEREIN.

          15.    A party in interest, such as Bank, is entitled to relief from the

   automatic stay "for cause, including lack of adequate protection of an interest in

   property of such party in interest…" 11 U.S.C. § 362(d)(1).

          16.    The Bankruptcy Code does not define the term “cause”;

   accordingly, courts must determine what constitutes “cause” on a case-by-case

   basis. In re Anthony, 481 B.R. 602 (D. Neb. 2012).

          17.    A creditor requesting relief from the automatic stay must establish

   “cause” exists by prima facie evidence, but the debtor bears the ultimate burden

   of proof in opposing the motion for relief. 11 U.S.C. § 362(g); In re Bowman, 253

   B.R. 233 (8th Cir. BAP 2000); In re Morales, 403 B.R. 629, 631 (Bankr. N.D.

   Iowa 2009)

          A.     Bank's Interests In The Collateral Are Not Being Adequately
                 Protected.

          18.    Bank’s interests in the Collateral are not being adequately

   protected. "The 'interest in property' that is protected is the 'value of collateral.'"

   In re Johnson, 90 B.R. 973 (Bankr. D. Minn. 1988) (citing Timbers, 484 U.S. at

   370-371). As the United States Supreme Court has observed:
Case 21-80092-BSK     Doc 10     Filed 04/12/21 Entered 04/12/21 13:16:33          Desc Main
                                Document      Page 5 of 12




                 It is common ground that the “interest in property”
                 referred to by § 362(d)(1) includes the right of a
                 secured creditor to have the security applied in
                 payment of the debt upon completion of the
                 reorganization; and that interest is not adequately
                 protected if the security is depreciating during the
                 term of the stay. Thus, it is agreed that if the
                 [collateral] in this case had been declining in value
                 petitioner would have been entitled, under §
                 362(d)(1), to cash payments or additional security in
                 the amount of the decline, as § 361 describes.

   Timbers, 484 U.S. at 370-371 (emphasis added).

          19.    Debtor owes delinquent real estate taxes on the Real Property to

   Douglas County, Nebraska in the amount of $139,159.82. (See Claim No. 3).

          20.    Debtor owes delinquent personal property taxes on the Personal

   Property to Douglas County, Nebraska in the amount of $94,497.86. (See Claim

   No. 2).

          21.    Pursuant to NEB. REV. STAT. §45-104.01, interest is accruing on

   Debtor’s delinquent real estate taxes and personal property taxes at the rate of

   fourteen percent per year.

          22.    Douglas County, Nebraska asserts the delinquent real estate and

   personal property taxes are a first priority lien against the Real Property and the

   Personal Property. As a result, the delinquent real estate taxes and personal

   property taxes, and the interest accruing thereon, are rapidly eroding Bank’s

   collateral position, and Bank's interests are not being adequately protected.

          23.    Debtor has not paid its real estate taxes for several years. Bank was

   required to pay the Douglas County Treasurer $450,369.78 to redeem several real
Case 21-80092-BSK         Doc 10      Filed 04/12/21 Entered 04/12/21 13:16:33     Desc Main
                                     Document      Page 6 of 12




   estate tax sale certificates that had been issued due to Debtor’s non-payment of

   real estate taxes.

          24.    In addition, Bank, not the Debtor, has been forced to pay the costs

   and expenses of preserving the Collateral for the last six months. In particular,

   Bank has paid the following costs and expenses:

                 a. $135,200.00 to Lee & Mason Financial Services for the

                        premium for force placed insurance on the Collateral;

                 b. $42,545.76 to Wistar Group for various property management-

                        related services for the Hotel, including but not limited to snow

                        removal, phone service maintenance, minor repairs, pest

                        control, trash removal, emergency maintenance services, and

                        fire alarm and sprinkler-related servicing at the Hotel;

                 c. $36,618.33 to Omaha Public Power District for utilities at the

                        Hotel;

                 d. $4,313.54 to Metropolitan Utilities District for utilities at the

                        Hotel;

                 e. $2,395.00 to JB Plumbing Co. for plumbing maintenance at the

                        Hotel; and

                 f. $200.00 to the City of Omaha for a permit.

          25.    Bank used its own funds to pay the significant costs to redeem the

   real estate tax sale certificates and the premium for the force placed insurance,

   and added those amounts to the principal loan balance as provided for in the
Case 21-80092-BSK      Doc 10    Filed 04/12/21 Entered 04/12/21 13:16:33        Desc Main
                                Document      Page 7 of 12




   Loan Documents.      Bank has been using funds remaining in Debtor’s bank

   account to pay the other costs and expenses to protect and preserve the Hotel

   identified above.

          26.    Similar to the unpaid real estate taxes, all of these expenses Bank

   has been and will continue to be forced to pay will erode Bank’s collateral

   position.

          27.    According to 11 U.S.C. § 361(1), Bank is entitled to receive cash

   payments from Debtor to account for the decrease in Bank's collateral position.

          28.    Debtor is not doing any business and is not operating the Hotel.

   Debtor has no significant cash available to adequately protect Bank’s interests.

   Debtor similarly has no significant cash available to pay the costs and expenses

   necessary to preserve the Collateral, and Bank is entitled to relief from the

   automatic stay.

          B.     Debtor Did Not File Its Bankruptcy Case In Good Faith.

          29.    "A lack of good faith in filing a petition in bankruptcy may constitute

   cause for the lifting of the automatic stay." In re United Imports, Inc., 203 B.R.

   162, 170 (Bankr. D. Neb. 1996) (citing Laguna Assoc. Ltd. Partnership v. Aetna

   Casualty & Surety Co. (In re Laguna Assoc. Ltd. Partnership), 30 F.3d 734 (6th

   Cir.1994)); Carolin Corp. v. Miller, 886 F.2d 693 (4th Cir.1989); Barclays–

   American/Business Credit, Inc. v. Radio WBHP, Inc. (In re Dixie Broadcasting,

   Inc.), 871 F.2d 1023 (11th Cir.), cert. denied, 493 U.S. 853 (1989)).
Case 21-80092-BSK     Doc 10    Filed 04/12/21 Entered 04/12/21 13:16:33       Desc Main
                               Document      Page 8 of 12




          30.    In In re Anthony, No. BK11–42232–TJM ,       2012    WL     1576135

   (Bankr. D. Neb. May 4, 2012), Judge Mahoney identified the "[f]actors to be

   considered when determining whether the debtor has filed the bankruptcy case in

   bad faith, thereby supporting an order for relief from the stay, include the

   following: (1) The debtor has one asset; (2) The pre-petition conduct of the

   debtor has been improper; (3) There are only a few unsecured creditors; (4) The

   debtor’s property has been posted for foreclosure, and the debtor has been

   unsuccessful in defending against the foreclosure in state court; (5) The debtor

   and one creditor have proceeded to a standstill in state court litigation and the

   debtor has lost or has been required to post a bond which he cannot afford; (6)

   The filing of the petition effectively allows the debtor to evade court orders; (7)

   The debtor has no ongoing business or employees; and (8) The lack of possibility

   of reorganization." In re Anthony, 2012 WL 1576135 at *3 (citing Laguna Assocs.

   Ltd. P’ship v. Aetna Cas. & Sur. Co., 30 F.3d at 738).

          31.    Several of the aforementioned factors unequivocally indicate

   Debtor filed this bankruptcy case in bad faith and Bank is entitled to relief from

   the automatic stay, including the following:

                 a. Debtor has one asset – the Hotel;

                 b. Debtor’s pre-petition conduct has been improper, as it has

                    ceased doing business and has forced Bank to pay all the costs

                    and expenses necessary to preserve the Collateral;
Case 21-80092-BSK      Doc 10    Filed 04/12/21 Entered 04/12/21 13:16:33        Desc Main
                                Document      Page 9 of 12




                 c. Bank had posted the Collateral for a foreclosure sale, and

                    Debtor filed this bankruptcy case on the eve of foreclosure to

                    stop the sale;

                 d. Debtor has no ongoing business and no employees; and

                 e. There is no possibility of reorganization, other than a complete

                    liquidation; however, as described in more detail below, a

                    liquidation would not benefit the bankruptcy estate.

   III.   BANK IS ENTITLED TO RELIEF FROM THE AUTOMATIC STAY
          BECAUSE DEBTOR DOES NOT HAVE EQUITY IN THE COLLATERAL
          AND THE COLLATERAL IS NOT NECESSARY FOR DEBTOR’S
          EFFECTIVE REORGANIZATION.

          32.    There can be no dispute Debtor does not have equity in the

   Collateral. Debtor has been trying to find a purchaser for the Collateral for at

   least one year. To date, Debtor has not been able to find a potential purchaser

   willing to pay anywhere near the amount of the Indebtedness.             To Bank’s

   knowledge, the highest purchase offer Debtor has received is still more than $1

   million short of the total Indebtedness.

          33.    Since it is undisputed Debtor does not have equity in the Collateral,

   the burden shifts to Debtor to establish the Collateral is necessary to its effective

   reorganization. 11 U.S.C. §§ 362(d)(2)(B) & 362(g); In re Anderson, 913 F.2d

   530 (8th Cir. 1990).

          34.    The law is well-settled that to meet the burden imposed by §

   362(d)(2)(B), a debtor must prove it has a "'reasonable possibility of a successful

   reorganization within a reasonable time.'" United Sav. Ass'n. of Texas v. Timbers
Case 21-80092-BSK      Doc 10    Filed 04/12/21 Entered 04/12/21 13:16:33       Desc Main
                                Document     Page 10 of 12




   of Inwood Forest Assocs., Ltd., 484 U.S. 365, 376 (1988) (quotation omitted).

   Section 362(d)(2)(B) requires "not merely a showing that if there is conceivably to

   be an effective reorganization, [the] property will be needed for it; but that the

   property is essential for an effective reorganization that is in prospect." Timbers,

   484 U.S. at 375-376 (emphasis in original).

          35.    "[A] debtor must show that its proposed plan of reorganization is

   feasible and therefore, likely confirmable.” In re Bowman, 253 B.R. 233, 238

   (B.A.P. 8th Cir. 2000) (citation omitted); see also, In re Bloomington HH

   Investors, Ltd. P'ship, 114 B.R. 174 (D. Minn. 1990).         "The feasibility test

   contemplates 'the probability of actual performance of the provisions of the

   plan…. The test is whether the things which are to be done after confirmation can

   be done as a practical matter under the facts.'" In re Clarkson, 767 F.2d 417,

   420 (8th Cir. 1985) (quotation omitted).

          36.    In this case, Debtor cannot meet its burden under § 362(d)(2)(B),

   as Debtor does not have any “reasonable possibility of a successful

   reorganization within a reasonable time.” Debtor has not operated the Hotel for

   over a year, and has no prospect of re-opening the Hotel anytime soon. Also, as

   identified above, Debtor has no cash available to pay the most basic, necessary

   expenses, and Bank has been forced to pay the costs and expenses necessary

   to protect the Collateral.
Case 21-80092-BSK      Doc 10      Filed 04/12/21 Entered 04/12/21 13:16:33     Desc Main
                                  Document     Page 11 of 12




          37.    Debtor is unable to propose any plan or reorganization, other than

   a liquidating plan. However, given there is no equity in the Collateral, there is no

   point in a liquidating plan.

   IV.    CONCLUSION AND PRAYER FOR RELIEF

          WHEREFORE, Bank requests the Court grant Bank relief from the

   automatic stay as to the Collateral, including Debtor’s Real Property and Personal

   Property; that Bank be permitted to enforce its state law remedies as to both

   Debtor's Real Property and Personal Property; that the Court waive the fourteen-

   day stay set forth in Bankruptcy Rule 4001(a)(3); and that the Court grant Bank

   such other and further relief as the Court deems just and equitable.

           DATED this 12th day of April, 2021.

                                            FNBC BANK, Secured Creditor and Interested
                                            Party


                                            By: s/Brandon R. Tomjack
                                                Brandon R. Tomjack (#22981)
                                                Brian Barmettler (#27017)
                                            of  BAIRD HOLM LLP
                                                1700 Farnam St, Suite 1500
                                                Omaha, NE 68102-2068
                                                Phone: 402.344.0500
                                                Fax: 402.344.0588
                                                Email: btomjack@bairdholm.com
                                                        bbarmettler@bairdholm.com
Case 21-80092-BSK       Doc 10    Filed 04/12/21 Entered 04/12/21 13:16:33           Desc Main
                                 Document     Page 12 of 12




                               CERTIFICATE OF SERVICE

           I hereby certify that on April 12, 2021, I electronically filed the foregoing with
   the Clerk of the Bankruptcy Court using the CM/ECF system which sent
   notification of such filing to all CM/ECF participants.

         I further certify that on April 12, 2021, I mailed by United States Postal
   Service the document to the following non CM/ECF participants:

            Summit Hotels, LLC
            400 Venture Drive, Suite B
            Lewis Center, OH 43035


                                                       s/Brandon R. Tomjack

   DOCS/2609672.5
